Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that the second fixation member of claims 9 and 10 are supported in the written description and that the limitation “interchangeably mountable” of claim 1 supports a system which has both the first and second fixation member and a closure member.  Emphasis is given to the usage of all three, but not simultaneously.  Thus, the system may comprise all three, but not used at the same time.  Instead, two of the group of three are required to hold the first and second rod.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3,5,8-10,21,22 and 24 - 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi-Mehr et al. (US 2007/0173825 A1).

Regarding claim 1, Sharifi-Mehr discloses a rod system, in particular, for the spine (Abstract), comprising: 
a first rod (paragraph [0022, 24], ref. 70, Fig. 2); 
a second rod (Fig. 3B shows two rod receiver holes ref. 20); and 
a connector (paragraph [0022], ref. 10, Fig. 1) for connecting the first rod and the second rod to one another (Figs. 1, 3), the connector comprising: 
a main body defining a first rod seat that extends along a first longitudinal axis and that is configured to hold a portion of the first rod in a fixed manner (paragraph [0028], ref. 90, Fig. 3B), and a second rod seat that extends along a second longitudinal axis and that is configured to accommodate a portion of the second rod (paragraph [0028], ref. 80, Fig. 3B); and 
a fixation member (ref. 50) and a separate closure member (ref. 50) shaped differently from the fixation member that are interchangeably mountable to the main body (paragraph [0028] discloses two different set screws ref. 50 which are considered to comprise the fixation and closure member, Fig. 3B shows each having a different shape.  More specifically one is longer than the other); 
wherein when the fixation member is mounted to the main body, the fixation member is engageable with the portion of the second rod to hold the second rod in a fixed manner relative to the main body (when either of ref. 50 is fully inserted, it is fully capable of fixing the second rod); and 
wherein when the closure member is mounted to the main body, the closure member is configured to hold the second rod to the main body in a slidable manner while the first rod is held in the fixed manner relative to the main body (the first rod may held in a fixed manner via ref. 50 if fully inserted while the other ref. 50 may hold the second rod in a slidable manner when not fully threaded or inserted into the main body).

Regarding claim 2, Sharifi-Mehr discloses the rod system of claim 1, wherein the fixation member is further mountable to the main body to engage the portion of the first rod to hold the first rod in the fixed manner relative to the main body (the fixation member ref. 50 is fully capable of being mounted to main body to hold the first rod in a fixed manner when fully inserted or threaded).  

Regarding claim 3, Sharifi-Mehr discloses the rod system of claim 1, wherein the main body defines an orifice configured to interchangeably receive the fixation member or the closure member to engage the second rod (paragraph [0022], ref. 30, Fig. 1).  

Regarding claim 5, Sharifi-Mehr discloses the rod system of claim 3, wherein the orifice is sized to substantially fully receive either the fixation member or the closure member in an axial direction (Fig. 3B).  


Regarding claim 8, Sharifi-Mehr discloses the rod system of claim 1, wherein at least one of the first rod seat or the second rod seat is substantially closed around the respective longitudinal axis (Figs. 1, 3B).  

Regarding claim 9, Sharifi-Mehr discloses the rod system of claim 1, wherein the fixation member is a first fixation member, and wherein the rod system further comprises a second fixation member, and wherein the first and second fixation members are respectively mountable to the main body to hold both the first rod and the second rod in a fixed manner relative to the main body (Dependening upon the rod size to be used, either of ref. 50 may be duplicated to be the second fixation member.  For example, if two small diameter rods are used, then the long ref. 50 will be duplicated to be the first and second fixation members while the short ref. 50 is considered to be the closure member and will go unused).  

Regarding claim 10, Sharifi-Mehr discloses the rod system of claim 9, wherein the first and second fixation members are substantially similar and interchangeably mountable to the main body for fixing the first and second rods to the main body (as discussed above, they will be duplicates of one another).

Regarding claim 21, Sharifi-Mehr discloses the rod system of claim 9, wherein the first fixation member is mountable to the main body to hold the first rod in a fixed manner relative to the main body independent of fixation of the second rod to the main body, and wherein the second fixation member is mountable to the main body to hold the second rod in a fixed manner relative to the main body independent of fixation of the first rod to the main body (Fig. 3B shows independent fixation).  

Regarding claim 22, Sharifi-Mehr discloses the rod system of claim 8, wherein at least part of the at least one of the first rod seat or the second rod seat is fully closed in a circumferential direction around the respective longitudinal axis (Figs. 1 - 2).

Regarding claim 24, Sharifi-Mehr discloses the rod system of claim 5, wherein the orifice is sized to substantially fully receive both the fixation member and the closure member in the axial direction in an interchangeable manner (Fig. 3B).  

Regarding claim 25, Sharifi-Mehr discloses the rod system of claim 3, wherein an opening (considered to be the plane connecting the orifice to the rod seat) connects the orifice to the second rod seat while the orifice is completely separated from the first rod seat without an opening therebetween (the orifice configured to receive the fixation or closure member is connected to either of the rod seats while being separated from one another by ref. 60, Fig3B).  

Regarding claim 26, Sharifi-Mehr discloses the rod system of claim 25, wherein at least part of the fixation member is configured to extend from the orifice through the opening to the second rod seat to directly engage and hold the second rod in a fixed manner relative to the main body (Fig. 3B).  

Regarding claim 27, Sharifi-Mehr discloses the rod system of claim 26, wherein when the closure member is fully inserted into the orifice, the closure member is configured to remain spaced apart from the second rod seat and the second rod that is held therein to facilitate holding of the second rod in the slidable manner relative to the main body (prior to final tightening, the closure member will be spaced apart from the seat such that the rod is able to slide within the seat).  

Regarding claim 28, Sharifi-Mehr discloses the rod system of claim 2, wherein the fixation member is mountable to the main body to hold the first rod in the fixed manner relative to the main body while the second rod remains slidable relative to the main body (the fixation member 50 is mounted to the body to hold the first rod in seat 90 in a fixed manner when fully tightened, the second rod is able to slide within seat 80 if a second fixation member or closure member 50 is not fully tightened).  

Regarding claim 29, Sharifi-Mehr discloses the rod system of claim 1, wherein the fixation member is directly engageable with the portion of the second rod to hold the second rod in the fixed manner relative to the main body (since the fixation and closure member are interchangeable, either of them can directly engage the second rod to fix the rod relative to the body).  

Regarding claim 30, Sharifi-Mehr discloses the rod system of claim 29, wherein the closure member is prevented from directly engaging the second rod even when closure member is mounted and fully tightened relative to the main body (if the fixation member is considered to be ref. 50 and engaged seat ref. 90 to hold the second rod, then the closure member is fully capable of engaging the first rod in seat 80 and does not contact the second rod via component ref. 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathbun (US 2013/-268004 A1) in view of Sharifi-Mehr et al. (US 2007/0173825 A1).

Regarding claim 1, Rathbun discloses a rod system, in particular, for the spine (Abstract), comprising: 
a first rod (paragraph [0026], ref. 12); 
a second rod (ref. 12); and 
a connector (paragraph [0026], Fig. 2) for connecting the first rod and the second rod to one another (Fig. 2), the connector comprising: 
a main body (ref. 14) defining a first rod seat (ref. 26, 44) that extends along a first longitudinal axis and that is configured to hold a portion of the first rod in a fixed manner, and a second rod seat that extends along a second longitudinal axis and that is configured to accommodate a portion of the second rod (ref. 16, 44); and 
a fixation member (paragraph [0026], ref. 18, Fig. 2) and a separate closure member (Fig. 2 shows two refs. 18, thus a second member) that are interchangeably mountable to the main body (as shown, the main body has two openings ref. 54, each able to receiver either of the fixation or closure member); 
wherein when the fixation member is mounted to the main body, the fixation member is engageable with the portion of the second rod to hold the second rod in a fixed manner relative to the main body (the fixation member ref. 18 is mounted to the opening in the main body to fix one of the rods); and 
wherein when the closure member is mounted to the main body, the closure member is configured to hold the second rod to the main body in a slidable manner while the first rod is held in the fixed manner relative to the main body (the first rod is fully capable of being held by one of the refs. 18, while the second ref. 18 is fully capable of holding the second rod in a sliding manner before ref. 18 is fully threaded).

Rathbun is silent regarding the limitation that the closure member is shaped different from the fixation member. 

Sharifi-Mehr teaches an analogous rod system (Abstract) comprising a fixation and closure member (paragraph [0028], ref. 50, Figs. 1, 3b) wherein the members have a different shape from one another (paragraph [0028], Fig. 3b).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixation and closure members of Rathbun such that they have different shapes, as taught by Sharifi-Mehr, for the purpose of a accommodating differently sized spinal rods (paragraph [0028]). 

Regarding claim 3, Rathbun in view of Sharifi-Mehr discloses the rod system of claim 1, wherein the main body defines an orifice configured to interchangeably receive the fixation member or the closure member to engage the second rod (Rathbun, bore of ref. 60).

Regarding claim 4, Rathbun in view of Sharifi-Mehr discloses the rod system of claim 3, wherein the orifice defines a threaded bore positioned laterally to one side of the second rod seat (Rathbun, Fig. 2), the fixation member comprises a screw with a head (Rathbun, ref. 64) configured to directly engage the second rod, and the closure member comprises a screw with a head that is prevented from engaging the second rod (Rathbun, ref. 64).

Regarding claim 6, Rathbun in view of Sharifi-Mehr discloses the rod system of claim 1, wherein the connector further comprises at least one sliding member (ref. 16) positioned in the second rod seat to facilitate sliding of the second rod (prior to all components being tightened, the rod is fully capable of sliding along ref. 16).  

Regarding claim 7, Rathbun in view of Sharifi-Mehr discloses the rod system of claim 1, wherein the longitudinal axes of the first rod seat and the second rod seat are substantially parallel (Rathbun, Fig. 2).  

Claim(s) 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi-Mehr et al. (US 2007/0173825 A1) in view of Otte et al. (US 2015/0080953 A1).
Regarding claim 6, Sharifi-Mehr discloses the rod system of claim 1, except wherein the connector further comprises at least one sliding member positioned in the second rod seat to facilitate sliding of the second rod.

Otte teaches an analogous rod system (Abstract) comprising a connector for coupling a first and second rod (Figs. 2 - 3), wherein the connector comprises at least one sliding member (paragraph [0046], ref. 72, Fig. 2) positioned in a rod seat to facilitate sliding of the rod (paragraph [0053, 57]) and to aid in allowing the rod to pivot and pitch and yaw in a constrained manner (paragraph [0053, 57]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Sharifi-Mehr to include a sliding member in the rod seats, as taught by Otte, for the purpose of allowing sliding of the rod while also allowing for controlled pivoting, pitching and yawing of the rod to better match the patients needs. 

Regarding claim 23, Sharifi-Mehr in view of Otte discloses the rod system of claim 6, wherein the at least one sliding member is configured to directly contact at least part of an inner cylindrical surface of the second rod seat (Otte shows the sliding member being fitted within the rod seat, thus Sharifi-Mehr as modified by Otte will also have the sliding member directly contacting the inner cylindrical surface of the rod seat).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/           Examiner, Art Unit 3773